UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7618



MICHAEL HUNT,

                                                 Petitioner - Appellant,


             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-321-2)


Submitted:    March 10, 2005                    Decided:   March 14, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William P. Robinson, Jr., Norfolk, Virginia, for Appellant.
Virginia Bidwell Theisen, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael Hunt appeals from the dismissal of his 28 U.S.C.

§ 2254 (2000) petition as untimely filed.          An appeal may not be

taken to this court from the final order in a § 2254 proceeding

unless   a   circuit   justice   or   judge   issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).          A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that jurists of

reason would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

             We have reviewed the record and conclude that Hunt has

not made the requisite showing.       We, therefore, deny a certificate

of appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                                  DISMISSED




                                  - 2 -